DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 23-26, 28-29, 34-35, and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaji et al., U.S. Patent Application Publication 2013/0084871 (hereinafter Kitaji).
	Regarding claim 23, Kitaji discloses a method in an apparatus for a base station of a cellular communication network (disclosed is a method according to which an 
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitoring mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that 
	determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 
	causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).
	Regarding claim 35, Kitaji discloses a method in a terminal device of a cellular communication network (disclosed is a method according to which a UE operates in a radio communication system, according to [0069], Fig. 5), the method comprising: 

transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).

	at least one processor (the radio base station comprises a controller, according to [0043], Fig. 3 [element 120]); and 
	at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (the radio base station comprises a storage unit that stores information that is used to control said radio base station, according to [0045], Fig. 3 [element 130]), cause the apparatus at least to perform operations comprising: 
	upon detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure, determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]);
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects 
	determining, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and determines a velocity (velocity is a vector that is defined as a specified speed in a specified direction, and as seen in Fig. 2, a UE follows a particular path between a source cell and a target cell) that is associated with handover failure, according to [0057], [0099]-[0100]); 
	monitoring mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	causing utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 
	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about 
	Regarding claim 38, Kitaji discloses an apparatus of a cellular communication network (disclosed is a UE, according to [0030], Fig. 1), the apparatus comprising: 
	at least one processor (the UE processes information (and therefore necessarily comprises a processor), according to [0070]-[0077]); and 
	at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (the UE processes information (and therefore necessarily comprises a memory including computer program code), according to [0070]-[0077]), cause a terminal device at least to perform operations comprising:
	performing one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the 
	Regarding claim 39, Kitaji discloses a system, comprising one or more base station apparatuses (disclosed is a system comprising a plurality of base stations, according to [0029]-[0030], Fig. 1), said one or more base station apparatuses configured to
	collect handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 
	determine, based on the collected data, one or more trajectories associated with one or more handover anomalies or failures (the radio base station comprises a handover parameter adjusting unit analyzes the collected handover failure data and 
	monitor mobility or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detect that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]), 
	determine terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 
	cause utilizing said terminal device specific handover parameters in one or more handovers associated with the terminal device (the radio base station causes use of the aforementioned handover parameter by the UE in a handover, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]); 

	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]);
	said system further comprising one or more user terminals (the system comprises a plurality of UEs, according to [0032]), said one or more user terminals configured to
perform one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmit, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned measurements, to the serving base station that said serving base station uses to determine handover parameters, according to [0071]-[0073], Fig. 5 [steps S102, S103, and S104]); and 
utilize terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the 
	Regarding claim 40, Kitaji discloses computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising program instructions which, when loaded into an apparatus (disclosed is a radio base station, whereby said radio base station comprises a storage unit that stores information that is used to control said radio base station, according to [0042], [0045], Fig. 3 [element 130]), cause the apparatus to execute the steps of
	collecting handover data correlated with mobility data of a plurality of terminal devices (the radio base station comprises a handover failure detecting unit that collects data associated with handover failures of radio terminal UEs, according to [0052]-[0056]); 

	monitoring mobility and/or cellular connectivity of terminal devices (the radio base station receives a measurement report, associated with that radio base station and another radio base station, from a UE, according to [0070]-[0071], Fig. 5 [steps S101 and S102]); 
	detecting that a terminal device has or is going to have a trajectory previously determined to be associated with a handover anomaly or failure (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104]), 
	determining terminal device specific handover parameters for said terminal device to avoid said handover anomaly or failure (the radio base station determines a handover parameter for the UE to avoid a handover failure, according to [0056]-[0057], [0073], [0099]-[0100], Fig. 5 [step S104]); 

	monitoring the one or more handovers performed on the basis of said terminal device specific handover parameters (the radio base station monitors the handover of the UE that is performed on the basis of the aforementioned handover parameter, according to [0079]-[0080], Fig. 5 [steps S110 and S111]); and 
	based on the monitoring, if said handover anomaly or failure is avoided by utilizing said terminal device specific handover parameters, storing an indication about said terminal device specific handover parameters avoiding said handover anomaly or failure with respect to said trajectory (upon successful handover completion, the source base station receives, from the target base station, a UE context release message relating to said successful handover completion, according to [0039]-[0040]).
	Regarding claim 41, Kitaji discloses a computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising program instructions which, when loaded into an apparatus (disclosed is a UE, whereby 
said UE processes information (and therefore necessarily comprises a memory including computer program code), according to [0070]-[0077]), cause the apparatus to execute the steps of
performing one or more cell measurements (the UE performs a plurality of cell measurements, according to [0070], Fig. 5 [step S101]); 
transmitting, based on said one or more cell measurements, one or more measurement reports to the cellular communication network for determining handover parameters (the UE transmits a measurement report, based on the aforementioned 
utilizing terminal device specific handover parameters in one or more handovers associated with the terminal device to avoid a handover anomaly or failure, wherein the terminal device specific handover parameters are determined based on detecting that the terminal device has or is going to have a trajectory previously determined to be associated with the handover anomaly or failure and based on that said terminal device specific handover parameters have avoided said handover anomaly or failure with respect to said trajectory (velocity information of the UE is acquired by the moving velocity information acquiring unit of the radio base station, and the handover parameter acquiring unit of the radio base station acquires a previously determined handover parameter (see [0056]-[0057] and [0099]-[0100]) that prevents a handover failure for that particular velocity information, according to [0072]-[0073], Fig. 5 [steps S103 and S104], whereby the radio base station causes use of the aforementioned handover parameter by the UE in a handover in order to avoid a handover failure, according to [0074]-[0077], Fig. 5 [steps S105, S106, S107, and S108]).
	Regarding claim 24, Kitaji discloses the method of claim 23, further comprising: determining, based on said collected data about one or more handovers, one or more handover sequences that reduce a risk of handover anomalies or failures (various handover sequences are determined that reduce the risk of handover failure based on collected handover data, according to [0068]-[0069], [0086], Figs. 5-6); and

	Regarding claim 26, Kitaji discloses the method of claim 23, further comprising: taking into account mobility data or cellular connectivity data regarding said terminal device when determining the terminal device specific handover parameters (UE mobility data is taken into account when determining handover parameters, according to [0052]-[0057]).
	Regarding claim 28, Kitaji discloses the method of claim 23, wherein the terminal device specific handover parameters have an effect on when one or more handovers are performed (in the case of a handover failure that is a too early type failure, the handover parameter is adjusted such that the handover start is postponed, according to [0015], [0059], [0093]).
	Regarding claim 29, Kitaji discloses the method of claim 23, wherein the terminal device specific handover parameters are determined if the following condition is additionally fulfilled: a current or predicted cellular communication network status is 
	Regarding claim 34, Kitaji discloses the method of claim 23, further comprising: upon detecting that a second terminal device has or is going to have said trajectory associated with said handover anomaly or failure, determining terminal device specific handover parameters for said second terminal device to avoid said handover anomaly or failure at least partly on the basis of the stored indication (the radio base station comprises a storage unit that stores a parameter table for controlling the handovers of a plurality of UEs based on velocity information, according to [0046]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji as applied to claim 23 above, in view of Watanabe et al., U.S. Patent Application Publication 2016/0198370 (hereinafter Watanabe).
	Regarding claim 27, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose that the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates.
	Watanabe discloses that the terminal device specific handover parameters indicate exclusion of one or more cells as one or more target cell candidates (an attribute value indicates that a particular cell is blacklisted, according to [0162]).

	One of ordinary skill in the art would have been motivated to make this modification in order to minimize discontinuity of communications when a mobile terminal moves between cells (Watanabe:  [0002]). 
	Regarding claim 33, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly.
	Watanabe discloses that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly (a mobile terminal may undergo a handover failure in the form of a ping-pong handover, according to [0070]-[0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Watanabe such that the trajectory is associated with handover anomaly, wherein the handover anomaly is a ping pong handover anomaly or a short stay handover anomaly.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize discontinuity of communications when a mobile terminal moves between cells (Watanabe:  [0002]).

s 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji as applied to claims 23 and 35 above, in view of Han et al., U.S. Patent Application Publication 2010/0234027 (hereinafter Han).
	Regarding claim 30, Kitaji discloses all the limitations of claim 23.
	Kitaji does not expressly disclose causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters.
	Han discloses causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters (a neighbor relation table is updated in connection with the optimization of a handover parameter, according to Abstract, [0022], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Han by causing creating or modifying a terminal device specific neighbour relation table based on the terminal device specific handover parameters.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).
	Regarding claim 31, the combination of Kitaji and Han discloses all the limitations of claim 30.  Additionally, Kitaji discloses causing receiving of a one or more measurement reports from the terminal device (the base station connects with the UE and transmits a reference signal that said UE then measures, with the measurements included in a measurement report sent from said UE to said base station, according to [0070]-[0071]).

	Han discloses causing determining whether the terminal device is associated with a terminal device specific neighbour relation table (the neighbor relation table is updated using measurements from a particular UE, according to [0050]-[0052]); and 
	upon determining that the terminal device is associated with the terminal device specific neighbour relation table, causing utilizing said terminal device specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports, otherwise causing utilizing a cell specific neighbour relation table in one or more handovers triggered based on said one or more measurement reports (a handover is performed using the updated neighbor relation table, according to [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji as modified by Han with Han by causing determining whether the terminal device is associated with a terminal device specific neighbour relation table; and upon determining that the terminal device is associated with the terminal device specific neighbour relation table, causing utilizing said terminal device specific neighbour relation table in one or more handovers 
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).
	Regarding claim 32, the combination of Kitaji and Han discloses all the limitations of claim 30.
	Kitaji does not expressly disclose causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table.
	Han discloses causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table (the neighbor relation table lists a target cell that causes the UE to perform measurements on said target cell, according to [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji as modified by Han with Han by causing indicating one or more cells to the terminal device in order to enable the terminal device to perform measurements regarding one or more target cell candidates of the terminal device specific neighbour relation table.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).

	Kitaji does not expressly disclose performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table.
	Han discloses performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table (a neighbor relation table lists target cell candidates for a UE to perform measurements of, according to Abstract, [0022], [0050]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaji with Han by performing said one or more cell measurements on one or more cells indicated by the cellular communication network, said one or more cells indicated as target cell candidates in a terminal device specific neighbour relation table.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a call drop caused by a link failure (Han:  [0018]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645